DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020, 02/24/2021, 06/08/2021, and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Application
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an applications filed in China on 02/12/2018. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and 

Objection/s to the Specification
The title of the invention, “WEARABLE AR SYSTEM, AR DISPLAY DEVICE AND ITS PROJECTION SOURCE MODULE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haddick (US 20190025589 A1).
Regarding claim 1, Haddick teaches an augmented reality display device (Fig. 1-189) comprising: a projection source module (Fig. 5b-5e, and 83-89) and an optical path module (Fig. 68-70, 83-89, 167-171, 184, 185, 187-189), the projection source module comprising a projection source (402, 7935, 8535, 16910, 16903) and a beam shaping element (312, 7950, 8550, 16920) which are integrated into a unitary piece (Fig. 5b-5e, 83-89, 169-171, and 189), and the optical path module comprising a beamsplitter (6870, 804, 16950, 18720, 18810) and a reflector (6860, 802, 16960, 18724, 18814), wherein virtual image light emitted from the projection source and carrying virtual image information is emitted out of the projection source module after being shaped by the beam shaping element (312, 7950, 8550, 16920), projected onto the beamsplitter (6870, 804, 16950, 18720, 18810) first, then reflected onto the reflector (6860, 802, 16960, 18724, 18814) by the beamsplitter (6870, 804, 16950, 18720, 18810), then reflected by the reflector (6860, 802, 16960, 18724, 18814), and enters a human eye eventually (Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189), and scene light (6865, 8583, 16973, 17045, 16907) carrying real scene information enters the reflector (6860, 802, 16960, 18724, 18814) from an outside of the reflector (6860, 802, 16960, 18724, 18814), and is transmitted through the reflector (6860, 802, 16960, 18724, 18814) and the beamsplitter (6870, 804, 16950, 18720, 18810) into the human eye.

Regarding claim 9, Haddick further teaches the beamsplitter (6870, 804, 16950, 18720, 18810) is a planar beamsplitter (6870, 804, 16950, 18720, 18810) and has a beamsplitting side on which the virtual image light from the projection source module is incident, and the reflector (6860, 802, 16960, 18724, 18814) is a curved reflector and has an optical axis (Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189).
Regarding claim 10, Haddick further teaches the virtual image light reflected from the beamsplitting side of the beamsplitter (6870, 804, 16950, 18720, 18810) is directly projected onto a reflecting surface of the reflector (6860, 802, 16960, 18724, 18814), reflected by the reflecting surface of the reflector (6860, 802, 16960, 18724, 18814) directly back onto the beamsplitter (6870, 804, 16950, 18720, 18810), and then transmitted through the beamsplitter (6870, 804, 16950, 18720, 18810; Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189).
Regarding claim 11, Haddick further teaches the beamsplitter (6870, 804, 16950, 18720, 18810) is a polarizing beamsplitter (6870, 804, 16950, 18720, 18810), and the augmented reality display device further comprises a wave plate (6890, 8575, 18722, 18804) subassembly provided between the polarizing beamsplitter (6870, 804, 16950, 18720, 18810) and the curved reflector (6860, 802, 16960, 18724, 18814), wherein the virtual image light reflected from the beamsplitting side of the beamsplitter (6870, 804, 16950, 18720, 18810) is transmitted through the wave plate (6890, 8575, 18722, 18804) subassembly and then projected onto a reflecting surface of the reflector (6860, 802, 16960, 18724, 18814), transmitted through the wave plate 
Regarding claim 14, Haddick further teaches the wave plate (6890, 8575, 18722, 18804) subassembly is a quarter-wave plate (6890, 8575, 18722, 18804).
Regarding claim 15, Haddick further teaches the quarter-wave plate (18722) is bonded to the reflecting surface of the reflector (18724).
Regarding claim 16, Haddick further teaches the beamsplitting side of the beamsplitter (6870, 804, 16950, 18720, 18810) and the optical axis of the reflector (6860, 802, 16960, 18724, 18814) define a first angle therebetween, and a normal line of the projection source of the projection source module and the beamsplitting side of the beamsplitter (6870, 804, 16950, 18720, 18810) define a second angle therebetween, wherein a range of the first angle is between the second angle −10° and the second angle +10°, and the first angle is greater than 0° and less than 90° (Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189).
Regarding claim 17, Haddick further teaches the second angle is between 11° and 79° (Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189).
Regarding claim 18, Haddick further teaches the projection source module is a projection source module for an augmented reality display device of claim 1 (Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189).
Regarding claim 19, Haddick further teaches an augmented reality display device of claim 1 (Fig. 68-70, 83-89, 167, 168, 169, 170, 171, 184, 185, 187-189).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Kessler (US 20100290127 A1).

Kessler teaches having the beam shaping element (24, 25) integrated directly to the projection source (22; Fig. 9D, 9F).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haddick with Kessler; because it eliminates the added height and negative optical effects caused by the air gap ([0069] of Kessler).
 Regarding claim 3, Haddick does not explicitly teach the beam shaping element (312, 7950, 8550, 16920) integrated indirectly to the projection source via an intermediate matching member.
Kessler teaches having the beam shaping element (24, 25) integrated indirectly to the projection source (22) via an intermediate matching member (23, 29; Fig. 9C, 9E, 9G, 9H).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haddick with Kessler; because it eliminates the added height and negative optical effects caused by the air gap ([0069] of Kessler).
Regarding claim 4, the combination of Haddick and Kessler consequently results in the intermediate matching member (23, 29 of Kessler) is formed from at least one medium selected from a group consisting of a liquid medium, a liquid crystal medium, a semi-solid medium, and a solid medium ([0067], [0072] of Kessler).
Regarding claim 5, the combination of Haddick and Kessler consequently results in the intermediate matching member (23, 29 of Kessler) is formed from at least one medium selected from a group consisting of water, alcohol, glass, and resin ([0067], [0072] of Kessler).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Kessler and in further view of Kang (US 20160139411 A1).
Regarding claim 6, neither Haddick nor Kessler teaches the intermediate matching member is formed from a liquid medium and/or a liquid crystal medium, and the projection source module further comprises a sealing structure for sealing a medium forming the intermediate matching member between the projection source and the beam shaping element.
Kang teaches the intermediate matching member (521) is formed from a liquid medium and/or a liquid crystal medium, and the projection source module further comprises a sealing structure (510, 540, 545, and 555) for sealing a medium forming the intermediate matching member between the projection source and the beam shaping element (522; Fig. 5A, 5B, 7A and 7B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haddick and Kessler with Kang; because it allows controlling the focal length of the optical element thereby image projection quality.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Kessler and in further view of Robbins (US 9971150 B1).
Regarding claim 12, Haddick does not explicitly teach the polarizing beamsplitter comprises a polarizing film and a polarizing beamsplitting film , wherein the polarizing film and 
Robbins teaches the polarizing beamsplitter comprises a polarizing film (2960) and a polarizing beamsplitting film (2950/2955), wherein the polarizing film (2960) and the polarizing beamsplitting film (2950/2955) are arranged so that the virtual image light from the projection source module is incident on the polarizing beamsplitting film (2950/2955) first and then incident on the polarizing film (2960).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haddick and Kessler with Robbins; because it allows improving image quality by absorbing unwanted polarized light.
Regarding claim 13, the combination of Haddick, Kessler and Robbins consequently results in the polarizing beamsplitting film (2950/2955) defines the beamsplitting side; or the polarizing beamsplitter further comprises a substrate and the polarizing beamsplitting film defines the beamsplitting side.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882